DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   ERNEST THEODORE BESSETTE,
                            Appellant,

                                    v.

              LAW OFFICE OF MARGHERITA DOWNEY, LLC,
                             Appellee.

                              No. 4D16-3671

                          [September 6, 2017]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Mily Rodriguez Powell, Judge; L.T. Case
No. 15-019530CACE(03).

   John F. Schutz of Schutz & White, LLP, West Palm Beach, for appellant.

  Margherita Downey of Law Office of Margherita Downey LLC, Delray
Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., DAMOORGIAN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.